                  Case 20-12456-JTD            Doc 1029        Filed 02/02/21         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                       Chapter 11

    RTI HOLDING COMPANY, LLC, et al.,1                           Case No. 20-12456 (JTD)

                         Debtors.                                (Jointly Administered)

                                                                 Re: Docket No. 911

                   ORDER GRANTING MOTION FOR LIMITED RELIEF
             FROM THE AUTOMATIC STAY TO COLLECT COURT ORDERED FEE
                SANCTIONS AGAINST NON-DEBTOR NRD PARTNERS II LP

             Upon consideration of the Motion for Order Granting Limited Relief from the Automatic

Stay to Collect Court Ordered Fee Sanctions against Non-Debtor NRD Partners II, LP (the

“Motion)2, for entry of an order pursuant to section 362(d)(1) of the Bankruptcy Code granting

relief from the automatic stay to resume pending state court litigation to permit Quadre

Investments L.P. to collect court ordered fee sanctions from NRD Partners II, L.P.; and it appearing

that the Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334 and

the Amended Standing Order of Reference from the United States District Court for the District of


1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC (6016);
RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC (7435); RT
Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC (7395); RT
Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746); RT
Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant
Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha
Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest
Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri
Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461);
RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby
Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716);
Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of
Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address is 333 East
Broadway Ave., Maryville, TN 37804.
2
  Any capitalized term used, but not defined herein, shall have the same meaning ascribed to it within the Motion.


76341397.2
              Case 20-12456-JTD          Doc 1029      Filed 02/02/21     Page 2 of 3




Delaware, dated February 29, 2012; the Court having determined that venue is proper under 28

U.S.C. § 1409; this is a core proceeding pursuant to 28 U.S.C. § 157(a); and the Court having

determined that proper and adequate notice of the Motion has been given and that no other or

further notice is required; and it further appearing that any objection to the Motion having been

filed is resolved or overruled; and it further appearing that the relief requested in the Motion is

reasonable and necessary; and after due deliberation thereon; and good and sufficient cause

appearing therefore:

         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

         1.    The Motion is GRANTED as set forth herein.

         2.    The automatic stay imposed by section 362(a) of the Bankruptcy Code is hereby

modified to permit Quadre Investments, L.P. to immediately resume the Appraisal Litigation styled

as Ruby Tuesday, Inc. v. Cede & Co., et al. (Case No. 2018CV-304101) for the limited purpose to

pursue collection of its attorneys’ fees from NRD Partners II, L.P. as ordered by the Superior Court

of Fulton County at the Contempt Motion Hearing, and nothing in the First Amended Joint Chapter

11 Plan of Ruby Tuesday, Inc. and its Debtor Affiliates (and as may be subsequently amended) or

any order confirming same, including any release, discharge or injunction provisions therein, shall

limit or prejudice Quadre Investments, L.P. in this respect.

         3.    Except as set forth in paragraph 2, nothing in this Order shall prejudice or limit the

rights of NRD Partners II, L.P. to challenge or object to the validity, characterization, allowability,

or amount of the attorneys’ fees or other sanctions sought by Quadre Investments, L.P. in the

Appraisal Litigation.




76341397.2
               Case 20-12456-JTD       Doc 1029      Filed 02/02/21   Page 3 of 3




         4.     This Order shall become effective immediately upon entry by the Court and is not

subject to the fourteen-day stay provided in Rule 4001(a)(3) of the Federal Rules of Bankruptcy

Procedure.

         5.     The Court shall, and hereby does, retain jurisdiction with respect to all matters

arising from or related to the implementation of this Order.




                                                         JOHN T. DORSEY
         Dated: February 2nd, 2021                       UNITED STATES BANKRUPTCY JUDGE
         Wilmington, Delaware


76341397.2
